Pratt, J.
From a careful consideration of all the facts we are satisfied the orders made herein must be affirmed.
And, first, as to the appointing commissioners: The petition was proper in form and substance, and no error was made upon the trial of the issues of fact. The solvency or insolvency of the petitioner was not in issue, and the evidence on that subject was properly excluded. The law provided a sure, sufficient, and safe remedy for the defendants before their property could be *662taken, or their rights invaded. The evidence offered by them as to whether the petitioner had a bank-account, or whether all its stock had been taken or its capital increased, was immaterial to the questions to be decided, and was properly ruled out.
As to the objections to the conformations: First, we are unable to see that the petition is vague, ambiguous, or uncertain, either in its allegations or prayer for relief. On the other hand, it seems clear, specific, and unequivocal, and the report follows the allegations and the proofs, neither can we perceive wherein the maps filed did not comply with the statute. The object of the maps was to indicate the lands to betaken, and in that respect they conformed to the requirements of the statute. Both orders affirmed, with costs.